--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TYSON FOODS, INC.
PERFORMANCE STOCK AWARD




THIS PERFORMANCE STOCK AWARD (the “Award”) is made effective as of
________________________ (the “Award Date”) by TYSON FOODS, INC., a Delaware
corporation, to _______________________ (the “Recipient”).


Preliminary Statements


A.           To promote the success of the Company, the Company desires to
provide the Recipient with an enhanced incentive to perform services on behalf
of the Company to aid in its continued growth and financial success in a manner
that aligns the interests of the Recipient with the interests, generally, of the
stockholders of the Company.


B.           The terms of the Tyson Foods, Inc. 2000 Stock Incentive Plan (the
“Plan”) permit the Compensation Committee of the Board of Directors of the
Company (the “Committee”) to grant shares generally on such terms and conditions
as may be provided by the Committee.


C.           Terms that are not defined in the text of this Award are contained
in Section 4.10 below or in the Plan.


NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained in this Award and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:


Section 1
Award of Performance Shares


1.1           Award of Performance Shares.  Subject to the terms, restrictions,
limitations, and conditions stated in this Award, the Company hereby awards to
Recipient the right to receive up to _________ shares of Stock if and to the
extent the Peer Group Goals are satisfied at the Measurement Date (the “Award”).


1.2           Performance Measure Conditions to Payment of Award.  The extent,
if any, to which the Recipient shall have the right to payment of the Award
shall depend, in part, upon the extent to which the performance measure has been
satisfied as of the Measurement Date, as specified below.  The Peer Group Goals
shall have the following benchmarks during the Performance Period:


(a)           Threshold performance shall mean that the Company has outperformed
five (5) members of its Peer Group on the basis of Stock Price Comparison, which
shall result in the payment of _________ shares of Stock to the Recipient;


(b)           Target performance shall mean that the Company has outperformed
seven (7) members of its Peer Group on the basis of Stock Price Comparison,
which shall result in the payment of __________ shares of Stock to the
Recipient; and


(c)           Maximum or above performance shall mean that the Company has
outperformed nine (9) members of its Peer Group on the basis of Stock Price
Comparison, which shall result in the payment of __________ shares of Stock to
the Recipient.


Performance between the foregoing benchmarks shall result in the payment of a
number of shares of Stock to the Recipient determined as a matter of applying a
straight-line interpolation between the minimum number of shares of Stock
specified in Clause (a) above and the maximum number of shares of Stock
specified in Clause (c) above.


1.3           General Conditions to Payment of Award.  Regardless of the extent
to which the performance measures are attained under Section 1.2, the extent, if
any, to which the Recipient shall have the right to payment of the Award is
further conditioned upon the Recipient’s satisfaction of the following
requirements during the Performance Period:


(a)           The Recipient shall remain continuously in the employ of the
Company or any Affiliate from the Award Date through the Vesting Date (as
defined in Section 1.5 below), except as otherwise provided in Section 2.2
below; and


(b)           If the Recipient has elected to deliver cash or a certified check
under Section 1.4, the Recipient shall have delivered to the Company cash or a
certified check for the payment of applicable tax withholding obligations
(whether federal, state or local) imposed on the Company by reason of the
payment of the Award.


1.4           Optional Withholding Election.  The Recipient may elect to (i) pay
the applicable tax withholding obligations in cash or by certified check, or
(ii)  have the shares of Stock otherwise payable pursuant to the Award reduced
by the smallest number of whole shares of Stock which, when multiplied by the
fair market value of the Stock on the Payment Date (as defined in Section 1.5
below), as determined by the Committee, is sufficient to satisfy the amount of
the tax withholding obligations imposed on the Company by reason of the Award
(the “Withholding Election”).  The Recipient may make a Withholding Election
only if all of the following conditions are met:


(a)           the Withholding Election must be made at least 60 days  prior to
the date on which the amount of tax required to be withheld is determined (the
“Tax Date”) by executing and delivering to the Company a properly completed
Notice of Withholding Election, in substantially the form of Exhibit A attached
hereto;


(b)           if no Withholding Election is delivered by the Recipient to the
Company and the Recipient has not satisfied the applicable tax withholding
obligations in accordance with Section 1.3(b) above, the Company will
automatically reduce the Award by the smallest number of whole shares of Stock
which is sufficient to satisfy the amount of the tax withholding obligations
imposed on the Company by reason of the Award; and


(c)           any Withholding Election made will be irrevocable; however, the
Board of Directors may, in its sole discretion, disapprove and give no effect to
any Withholding Election.


1.5           Payment of the Award.  The Award shall vest two (2) business days
after the Measurement Date (the “Vesting Date”) and shall be paid in the
appropriate number of shares of Stock of the Company, reduced, if applicable, in
accordance with any Withholding Election tendered pursuant to Section 1.4,
during the ______ calendar year but not prior to the Vesting Date (such date of
payment is referred to herein as the “Payment Date”).


Section 2
Restrictions and Forfeitures


2.1           Forfeitures.  Notwithstanding anything to the contrary in this
Award, the Award shall expire and no payment of any type shall be due in the
event of the occurrence of either one of the events described in Sections 3(b)
or 3(c).


2.2           Death, Disability and Retirement.  If, prior to the Vesting Date,
the Recipient  ceases to be employed by the Company and all of its Affiliates
due to (i) death, (ii) Disability, or (iii) retirement on or after reaching age
62 and at least 12 months and one day have elapsed since the execution date by
the Recipient of his/her most recent employment agreement with the Company (the
“Employment Agreement”) and the Employees retirement, then the Recipient (or, if
applicable, the legal representative of the Recipient) shall have the right to
the payment of the shares of Stock subject to the Award, but only if and to the
extent that the performance measures are satisfied at the Measurement Date,
determined as if the Recipient had continued in the employ of the Company.  If
payment is due in accordance with this Section 2.2, the payment shall be made at
the same time as payment would otherwise be due in accordance with Section 1.5.


2.3           Restrictions on Transfer of Award.  No rights attributable to the
Award may be conveyed, pledged, assigned, transferred, hypothecated, encumbered,
or otherwise disposed of by the Recipient, except by the laws of descent and
distribution.


Section 3
Expiration of the Award


The Award shall terminate upon the first to occur of the following events:


(a)           the delivery of the appropriate number of shares of Stock to the
Recipient following the occurrence of the Measurement Date upon attaining at
least the threshold benchmark for the Peer Group Goals, as the terms of the
Award so provide and, subject to any applicable exception in Section 2.2 above,
the Recipient’s continuous employment with the Company or an Affiliate through
the Vesting Date;


(b)           the Recipient ceases to be employed by the Company and all of its
Affiliates for any reason prior to the occurrence of the Vesting Date, other
than as specified in Section 2.2; or


(c)           the attainment of the Measurement Date and a corresponding failure
to achieve at least the threshold benchmark for the Peer Group Goals.


Section 4
General Provisions


4.1           Committee Determinations.  All determinations required by the
terms of the Award shall be made by the Committee and such determinations shall
be final, binding and conclusive upon the Recipient and the Recipient’s
successors and permitted assigns.


4.2           Rights as Stockholder.  Recipient shall have no rights as a
stockholder with respect to any shares of the Stock of the Company as a result
of this Award prior to the delivery of shares of Stock in payment of the Award.


4.3           Change in Capitalization.  Except as otherwise provided in the
Recipient’s Employment Agreement, if the outstanding shares of the Stock shall
be recapitalized, reorganized or there is any other change in the corporate
structure of the Company, the number of shares of Stock subject to the Award
shall be adjusted by the Committee in a manner that it determines, in its sole
discretion, best reflects the event.


4.4           Governing Laws.  This Award shall be construed, administered and
enforced according to the laws of the State of Delaware.


4.5           Notice.  Except as otherwise specified herein, all notices and
other communications given with respect to this Award shall be in writing and
shall be deemed to have been given if personally delivered or if sent by
registered or certified United States mail, return receipt requested, postage
prepaid, addressed to the proposed recipient at the last known address of the
recipient.  Until further notice, the address for the Company is:



 
Tyson Foods, Inc.
 
2210 West Oaklawn Drive
 
Springdale, Arkansas  72762-6999
 
Attn:  Vice President - Benefits



Any party may designate any other address to which notices shall be sent by
giving notice of the address to the other party in the same manner as provided
herein.


4.6           Severability.  In the event that any one or more of the provisions
or portion thereof contained in this Award shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.


4.7           Entire Agreement.  Subject to the terms of the Plan, which are
incorporated herein by reference, and Section 14 of the Employment Agreement (or
any successor provision), this Award expresses the entire understanding and
agreement of the parties with respect to the subject matter hereof.


4.8           Violation.  Any transfer, pledge, sale, assignment, or
hypothecation of any rights attributable to the Award shall be a violation of
the terms of this Award and shall be void and without effect.


4.9           No Employment Rights Created.  The grant of the Award shall not be
construed as giving Recipient the right to continued employment with the Company
or any Affiliate.


4.10           Definitions.  For purposes of this Award, capitalized terms not
defined herein or below shall have the meanings ascribed to them in the Plan:


“Company” means Tyson Foods, Inc.; however, where the context so requires, the
term shall include any successor company or business entity.


“Measurement Date” means _____________________.


“Peer Group” means Campbell Soup Co., ConAgra Foods, Inc., General Mills, Inc.,
H. J. Heinz Co., Hershey Foods Corporation, Kellogg Company, McCormick &
Company, Inc., Sara Lee Corporation, Smithfield Foods, Inc., Pilgrim’s Pride
Corp. and Hormel Foods Corporation.  If one or more members of the Peer Group
ceases to be the surviving entity in a corporate transaction, the successor
entity shall replace the entity which has ceased to exist provided that the
primary business of the successor entity and its affiliates is in substantially
the same lines of business as the Company.  If a member of the Peer Group (a)
ceases to have any class of securities registered under the Securities Exchange
Act of 1934; (b) ceases to exist in circumstances where there is no successor
entity or where the primary business of the successor entity and its affiliates
is not in substantially the same lines of business as the Company; or (c)
becomes bankrupt, that member of the Peer Group shall be deleted as a member of
the Peer Group and shall not be counted for purposes of measuring satisfaction
of the benchmarks provided in Section 1.2 and said benchmarks shall be reduced
accordingly.


“Peer Group Goals” means the performance measures specified in Section 1.2.


“Performance Period” means the period beginning as of the Award Date and ending
on the Measurement Date.


“Stock” means the shares of the Class A Common Stock of the Company granted as
performance stock under this Award.


“Stock Price Comparison” means the comparison of the Company’s Stock price
against the stock price for each of the Peer Group companies, each as reported
in The Wall Street Journal.  Such comparison shall begin with the closing price
for the Company’s Stock and the stock of each of the Peer Group companies on
______________________and end with the average closing price of each company’s
stock for the thirty (30) trading days ending on the Measurement Date.




IN WITNESS WHEREOF, the Company has executed this Award as of the date set forth
below.





 
TYSON FOODS, INC.:
       
By:
   
Title:
 

 